DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed 4/13/2021 has been entered. Applicant amended claims 1, 7, 8, 16, 22 and 23, and did not add or cancel any claims in the amendment. Therefore, claims 1-30 are pending.
The objections to the specification set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the specification.
The objections to claims 1-30 set forth in the previous Office Action, have been withdrawn due to Applicant’s claim amendments.
The rejections of claims 7-8 and 22-23 under 35 U.S.C. 112(b), set forth in the previous Office Action, have been withdrawn due to Applicant’s claim amendments.
The rejections of claims 1-30 under 35 U.S.C. 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s claim amendments and remarks.

Allowable Subject Matter
Claims 1-30 are allowed over the prior art of record.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
2. Variance-adjustable dropout training thus makes use of an additional hyper-parameter α, which may be set using cross-validation. The search for a [α] may be combined with the search for other hyper-parameters, to produce a jointly optimal hyper-parameter setting” and “the inputs of a mini-batch of training cases are forward propagated using two networks with shared parameters. One of these networks is the mean network described above” [i.e., ensemble members are trained according to varied, associated objectives and a general, shared objective of the mean network] (see, e.g., paragraphs 19-20, 39 and 47-52).

The prior art of record non-patent literature Zhang et al. ("Deep belief networks ensemble with multi-objective optimization for failure diagnosis." 2015 IEEE International Conference on Systems, Man, and Cybernetics. IEEE, 2015: 32-37, hereinafter “Zhang”) discloses “developing an ensemble of DBNs with multi-objective optimization”, “The hybrid DBN [deep belief network] ensemble model with multi-objective optimization uses weighted sum ensemble scheme with diversity and classification error two objective optimization [i.e., joint optimization machine learning M ensemble members to classify N patterns, Si is the ensemble output di is its corresponding desired output. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 where rj(i) denotes the ith output of network j for a given input pattern” [i.e., output from each of the M ensemble members forms input Si to hybrid DBN] and “Step 7: Use multi-objective ensemble learning to optimize outputs Step 8: Select preferred near optimal solutions Step 9: Evaluate results in diagnosis using trained hybrid model” [i.e., output from ensemble models/members is input to the machine learning system/hybrid DBN ensemble model] (see, e.g., pages 33-34 and Table I). Zhang also discloses “resampling method generates ensemble members by training individual member[s] on different samples of the original dataset [i.e., training each ensemble member]. The obtained near optimal solutions can be used for the combination of ensemble members. Therefore, a multi-objective ensemble learning is conducted to optimize ensemble outputs. … DBN is trained by pre-training with pre-processed data and followed by back propagation training process on all DBN layers at the same time. The training accuracy is the similarity between model outputs and the predefined failure modes.” [i.e., training according to multiple objectives, both the shared and associated objectives] and “Step 5: Train DBN classifiers in the model using training dataset” [i.e., train each ensemble member/DBN classifier] (see, e.g., page 34 and Table I).

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of independent claim 1.

For example, the prior art of record does not anticipate or render obvious the limitations:
training, by a computer system, individually the plurality of ensemble members on a training data set, wherein each of the plurality of ensemble members is trained according to an associated objective for the ensemble member; and
after training the plurality of ensemble members, training, by the computer system, a consolidated machine learning system, wherein: …
the joint optimization machine learning system is trained to optimize a shared objective for the ensemble; and
each of the plurality of ensemble members is trained according to both the shared objective for the ensemble and the associated objective for the ensemble member, such that, in the training of the consolidated machine learning system, partial derivatives of the shared objective from the joint optimization machine learning system are back-propagated to the outputs of the plurality of ensemble members
as recited in independent claim 1 in combination with the other limitations of the claim.
Independent claim 16 recites similar distinguishing features.

Thus, independent claims 1 and 16 are patently distinct over the prior art of record for at least the reasons above. 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 





/R.K.B./Examiner, Art Unit 2125


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125